Citation Nr: 0825010	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-26 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under Chapter 35, Title 38, 
United States Code (Dependents' Educational Assistance 
Program) based on attending training at the Institute of 
Natural Healing Sciences, Inc. of Colleyville, Texas.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
March 1966.  The veteran died in March 2001.  The present 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 action by the VA 
Education Center in Muskogee, Oklahoma that denied benefits 
under the Dependents' Educational Assistance Program (DEA) 
for training attended at the Institute of Natural Healing 
Sciences, Inc. of Colleyville, Texas.  

In July 2008, the appellant's service representative 
submitted additional information to the Board in the form of 
documents showing approval of the Institute of Natural 
Healing Sciences by the appropriate State agency.  The 
representative enclosed a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The appellant is shown to have been previously certified 
as eligible to receive DEA benefits.  

3.  The appellant's claim was denied solely because the 
Institute of Natural Healing Sciences, Inc. of Colleyville, 
Texas had not been approved by the then-current State 
approving agency.  

4.  During the course of the appeal, the Veterans Education 
Program was transferred to a new State agency, which has 
approved the Institute of Natural Healing Sciences.  


CONCLUSION OF LAW

The criteria for DEA benefits based on attending training at 
the Institute of Natural Healing Sciences, Inc. of 
Colleyville, Texas are met.  38 U.S.C.A. §§ 3500, 3672(a) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 21.4250, 31.4258 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  


II.  Analysis

VA will approve a program of education selected by an 
eligible person if: (1) the program is defined by regulation; 
(2) the individual is not already qualified for the objective 
of the program of education; (3) the proposed educational 
institution or training establishment is in compliance with 
all requirements of 38 U.S.C. Chapters 35 and 36; and, (4) it 
does not appear that enrollment in or pursuit of such 
person's program of education would violate any provision of 
38 U.S.C. Chapters 35 and 36.  38 C.F.R. § 21.21.3130(a).  

A course of education, including the class schedules of a 
resident course (other than a flight course) not leading to a 
standard college degree offered by a school must be approved 
by the State approving agency (SAA) for the State in which 
the school is located, or by the SAA that has appropriate 
approval authority, or, where appropriate, by VA.  38 C.F.R. 
§ 21.4250(a).  

Approval by an SAA will be in accordance with the provisions 
of 38 U.S.C. Chapter 36 and such regulations and policies as 
the agency may adopt not in conflict therewith.  38 C.F.R. 
§ 21.4250(b).  

Each SAA will furnish to VA a current list of schools 
specifying courses that it has approved, and will furnish 
such other information as VA may determine to be necessary.  
38 C.F.R. § 21.4250(c).  

The appellant in this case applied for DEA benefits for a 
program leading to a vocational goal of Registered Massage 
Therapist, to be undertaken at the Institute of Natural 
Healing Sciences, Inc. (INHS) of Colleyville, Texas.  The RO 
denied DEA benefits because INHS was not approved by the 
Texas Workforce Commission (TWC), which was the SAA at the 
time.  

The appeal was certified to the Board in September 2006.  In 
October 2006, the Governor of Texas designated the Texas 
Veterans Commission (TVC) as the SAA for all courses, 
programs or tests pursued by veterans and other eligible 
persons.  As a result, the Veterans Education Program was 
transferred from the TWC to the TVC effective from October 1, 
2006.  

The evidence submitted to the Board shows that INHS of 
Colleyville, Texas now is approved by the TVC, as are the 
programs of Basic Massage Therapy and Advanced Massage 
Therapy.  Based on this evidence, the Board finds that, if 
otherwise eligible, DEA benefits based on the appellant 
attending training at the Institute of Natural Healing 
Sciences, Inc. of Colleyville, Texas are now warranted.  
Accordingly, to this extent, the appeal is granted.  


ORDER

The appeal as to entitlement to DEA benefits based on 
attending training the Institute of Natural Healing Sciences, 
Inc. of Colleyville, Texas is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


